Citation Nr: 0001818	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  90-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for attention deficit 
hyperactive disorder.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to 
April 1946, and again from March 1951 to September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of June 1990 from the New 
Orleans, Louisiana, Department of Veterans' Affairs (VA) 
Regional Office (RO).  In June 1992, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") vacated a March 1991 Board 
decision that denied reopening the veteran's claim of service 
connection for a psychiatric disorder and remanded the case 
to the Board for evaluation of counter-designated materials 
and, if necessary, re-adjudication of the veteran's claim.  
In February 1993, the Board issued a new decision in the 
appeal, and in June 1993 denied the veteran's motion for 
reconsideration of that decision.  On appeal of the February 
1993 Board decision, the Secretary of VA filed a Motion to 
Remand and to Stay Further Proceedings so that the Board 
could obtain the veteran's brother's service medical records 
and determine their relevance to the veteran's case as 
previously ordered by the Court.  The Court granted the 
motion and remanded the case to the Board, pursuant to 
38 U.S.C.A. § 7252(a) (West 1991), for compliance with the 
instructions in the Secretary's motion.  Pursuant thereto, 
the Board remanded the case to the RO in March 1994, June 
1996 and May 1997, in part to obtain the service medical 
records of the veteran's brother.  All requested actions have 
now been accomplished to the extent possible.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Court has held that a new diagnosis of a new disorder, 
which is not inextricably intertwined with a previously 
denied claim, and which was not considered at the time of the 
prior decision, constitutes a new claim and requires an 
initial adjudication of such claim.  Ephraim v. Brown, 
82 F.3d 399, 402 (Fed.Cir. 1996), cf. Ashford v. Brown, 10 
Vet. App. 120.  In that regard, the Board notes that the RO 
first considered and denied service connection for the 
specific diagnosis of attention deficit hyperactive disorder 
(ADHD) in a rating decision dated in August 1998.  In so 
doing, the RO properly treated that claim as a new claim, 
rather than addressing such as part and parcel with the 
question of whether new and material evidence has been 
presented to reopen the claim for service connection for an 
acquired psychiatric disorder.  Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, cannot be the same claim when it has not been 
previously considered).  In the recent supplemental statement 
of the case, however, the RO discusses ADHD in tandem with 
the question of whether new and material evidence has been 
received to warrant reopening of the previously denied claim 
of service connection for a psychiatric disorder.  In any 
case, the veteran has perfected an appeal with respect to the 
ADHD question and has been advised of the laws and 
regulations pertinent to service connection.  Thus, the Board 
will discuss the question as one of entitlement to service 
connection for ADHD, separate from the materiality question 
also addressed herein.  The veteran is not prejudiced by such 
discussion in that in treating the claim as a new claim 
instead of a reopened claim, the veteran is afforded greater 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993).


FINDINGS OF FACT

1.  The record does not contain a competent diagnosis of 
existing ADHD opined to be related to the veteran's period of 
service so as to render such claim plausible and/or capable 
of substantiation.

2.  In a final decision dated in June 1980, the Board 
determined that no new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder had been received.

3.  Evidence received subsequent to the Board's June 1980 
decision is new and so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The veteran has failed to present competent evidence that 
any diagnosed psychiatric disability had its onset in or is 
otherwise related to his military service so as to render his 
claim plausible and/or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for ADHD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The June 1980 Board decision that denied reopening the 
claim of entitlement to service connection for a psychiatric 
disorder was final.  38 U.S.C. § 4004(b) (1976) 
[38 U.S.C.A. § 7104(b) (West 1991)].

3.  New and material evidence having been received subsequent 
to the June 1980 final Board decision, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

4.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999).  There are medical 
principles so universally recognized as to constitute clear 
and unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304(b).  The burden of proof is on 
the government to rebut the presumption of sound condition 
upon induction by showing that the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b) (1999); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993).

Where a veteran served for at least 90 days during a period 
of war or after December31, 1946, and certain chronic 
diseases, such as psychoses, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality

When a claim is denied by the Board, the Board's decision is 
final and the claim, generally, may not thereafter be 
reopened and granted and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (b) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).

Materiality

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Hickson v. West, 12 Vet. App. 247 (1999).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The veteran served on active duty from June 1943 to 
April 1946, and again from March 1951 to September 1953.  The 
service medical records for his initial period of service do 
not reflect any psychiatric problems.  The report of medical 
examination prior to discharge from his first period of 
service, dated in March 1946, is negative for any psychiatric 
diagnosis.  

A clinical record dated in January 1947, at which point the 
veteran was employed with the United States Army as a 
civilian, reflects incurrence of a gunshot wound to the 
chest.  Examination at admission revealed him to be " a bit 
euphoric."  The veteran admitted to having been drinking 
alcohol and indicated he had been playing with his gun when 
it went off and injured him.  A neuropsychiatric consultation 
report dated several days later reflects that, following 
review of the veteran's chart and an examination, the 
impression was that he was neither psychotic nor neurotic and 
that no definite psychiatric disorder was found.  

The veteran was noted to have no significant psychiatric 
abnormalities when examined in conduction with recall to 
active duty, dated in February 1951.  A service personnel 
record dated in May 1952 indicates that the veteran requested 
relief from assignment to German language training due to 
severe living conditions resulting in monetary hardship and 
forcing him to leave his wife and children in a distant city 
with the paternal grandparents.  The personnel report 
indicates that that arrangement "developed into such a 
turbulent situation as to cause subject officer unrelenting 
anxiety during the period he was assigned to this training."  
A report of service medical examination at release from 
active duty, dated in August 1953, indicates that the 
veteran's psychiatric status was normal.  

An Air Force Reserve Annual examination report, dated in 
October 1957, notes that the veteran's psychiatric status was 
normal.  On the accompanying report of medical history the 
veteran denied having or having had trouble sleeping, 
nightmares, depression, memory loss, or any nervous trouble.

The veteran was hospitalized at a VA facility in May 1958 for 
a duodenal ulcer.  In January 1959, he was hospitalized at a 
VA facility with a diagnosis of depressive reaction.  It was 
noted that he had a history of having become depressed during 
the past year, especially the four or five months prior to 
hospitalization.  He gave a history of a two-week 
hospitalization at Confederate Memorial Hospital one year 
earlier.  The hospital report indicates that the veteran was 
seen by a psychologist who found him to be of superior 
intelligence, with markedly impaired intellectual efficiency.  
The veteran was noted to have obsessive-compulsive 
tendencies, which seemed to be weakening, possibly revealing 
a latent schizophrenic process.  The diagnosis was chronic 
anxiety reaction, moderate, with excessive (sic) - compulsive 
tendencies.  

In January 1959, the veteran submitted a claim for VA 
disability benefits based on "NSC" nervousness that 
reportedly began in 1958.  In a decision dated in March 1959, 
the RO denied pension benefits, noting that he had a 
nonservice-connected anxiety reaction. .  

The veteran was re-admitted for VA hospitalization from May 
to June and from August to October 1959.  On both occasions 
he was noted to have problems with alcohol abuse and to have 
a history of prior psychiatric treatment.  There were 
diagnoses of anxiety reaction with obsessive compulsive 
tendencies, depressive features and alcoholism.  

A VA interim summary, dated and received in February 1962, 
includes note of psychiatric admission in July 1960 based on 
recurrent depression and excessive drinking.  The diagnosis 
in February 1962 was anxiety reaction, chronic, moderate, 
with depressive features.  A March 1962 VA report of 
hospitalization (received in 1962) notes symptoms 
demonstrated by the veteran during employment: He was "slow 
to catch on," unable to remember what was demonstrated to 
him, and acted as if he were "desperately afraid of 
everyone."  The summary notes the financial hardships of the 
veteran's family, and that the veteran had been unable to 
keep a job for more than four years due to fear of people, 
irritability, lack of self-confidence, and pre-occupation.  A 
sporadic alcohol problem was noted.  A July 1962 final 
hospital summary reflects hospitalization from July 1960 to 
July 1962 and shows a diagnosis of schizophrenic reaction of 
the paranoid type, chronic.  He was then transferred to 
another VA facility.  A VA admission summary dated and 
received in August 1962 notes the veteran's prior 
hospitalizations and shows a diagnosis of anxiety reaction 
with depressive and obsessive compulsive features.

In a statement dated in 1963 and received in April of that 
year, E.R., Jr., M.D., reported having first seen the veteran 
in 1958, for abdominal complaints, with referral to the VA.  
The veteran reportedly had complained of "sluggishness" in 
July 1958 and was given Dexedrine.  He had been seen again in 
late July 1958 at which time it was the doctor's impression 
that he needed a psychiatric evaluation and he was referred 
to Confederate Memorial Hospital where he was accepted for 
treatment.  In April 1960 the veteran again was having 
emotional difficulties.  Dr. E.R. opined that, in retrospect, 
the veteran was probably having psychiatric difficulties the 
first time he was seen in 1958.

In April 1963, the RO received a statement from the veteran's 
mother indicating that when the veteran returned from service 
he had changed from a dependable young man to a restless 
alcoholic.  Also received in April 1963 were statements from 
the veteran's pastor and brother T.D., Jr., relevant to the 
veteran's changed mental status after returning from service.  
The veteran's brother indicated that during the winter of 
1951/1952 the veteran had visited his home several times, 
that he had not seen the veteran for several years 
previously, and that he was amazed at the change in the 
veteran's condition.  The veteran was described as agitated, 
nervous, and depressive, and left in a rage when advised to 
see a doctor.  Reportedly, the veteran then disappeared for a 
while.  The veteran himself submitted a statement in which he 
related the circumstances of his self-inflicted gunshot wound 
in 1947, referencing moments that were "hazy and obscure" 
in his memory.  He argued that there was "plenty of 
indication of neuropsychiatric disturbance and instability in 
connection with this incident.  It seems that there must at 
least have been present the element of proneness."  He 
reported that prior to such incident he had experienced 
several spells of very severe depression and profound 
despondency.  The veteran stated that he reported to sick 
call at the Army Air Base complaining of gastric and 
digestive disorders and that a physician reported recognizing 
such as symptoms of a nervous disorder.

In April 1963, the RO received another copy of the January 
1947 medical records pertaining to treatment of the veteran's 
gunshot wound.  

A VA interim hospital summary dated and received in April 
1963, reflects the veteran's admission in July 1962 and shows 
a diagnosis of anxiety reaction.  

A statement from the veteran's brother R.D., dated and 
received in April 1963, recounts that he and the veteran were 
very close in age and had had a close relationship as 
children.  R.D. indicated that when the veteran returned from 
Germany in 1947 he there was a radical change in his 
personality due to service.  These included that he developed 
nervousness, anxiety, depression and a drinking habit.  In 
another statement, K. H. reported having attended a language 
course with the veteran in 1951 and 1952 and noticing that 
the veteran had "fears or fancies" that caused him to 
withdraw from his surroundings and stare into space.  
Reportedly, other classmates suspected that that the veteran 
might have family problems or be lonely and tried to cheer 
him up without success.  Eventually the veteran's behavior 
alternated between normalcy, silence, and deep derepression.  
A May 1963 sheriff's report indicates that the veteran was 
arrested in June 1951 and charged with being absent without 
leave.

In a letter dated and received in May 1963, M.A., a 
psychiatric social worker at the Confederate Memorial Medial 
Center, indicated that the veteran had been hospitalized from 
August to September 1958 with a diagnosis of paranoid 
schizophrenia.   

In June 1963, the RO received a statement from M.A., a fellow 
serviceman, who indicated that he had noted periods of 
agitation, nervousness and moodiness in the veteran during 
service.  In a statement from the veteran received in June 
1963, he related suffering from a "mental blackout" in June 
1951, at which time he was absent without leave from the 
military.

A July 1963 VA hospital summary reflects that the veteran 
sought hospitalization for alcohol problems.  The final 
diagnoses were acute brain syndrome associated with alcohol 
intoxication and schizophrenic reaction.  

In an August 1963 rating decision, the RO denied service 
connection for a psychiatric disorder.  

In December 1963, the RO received a letter a retired colonel 
who stated that in 1951 the veteran had been assigned to him 
as Group Adjutant.  The colonel reported that he had found 
the veteran to be an officer of many moods and that on 
numerous occasions the veteran manifested extreme depression.  
In December 1963, the RO continued to deny the veteran's 
claim and the Board did likewise in December 1964.  

In November 1965, the RO received a letter from the a retired 
Air Force colonel who reported that in early 1952 he had been 
ordered to investigate the facts surrounding the veteran's 
failure to attend language classes and found such to be due 
to some "deep down" cause within himself, noting that the 
veteran reflected a state of "insecurity, instability, and 
nervousness."  It was stated that a psychiatrist had been 
used to evaluate the veteran's emotional situation.

A VA summary, received in January 1966, reflects 
hospitalization of the veteran from September to November1965 
and shows a diagnosis of passive aggressive personalty 
disorder.

In May 1966, the Board found that new and material evidence 
had not been received to reopen the veteran's claim.

In a January 1967 VA medical report, C.A., M.D., a 
psychiatrist, noted that according to the veteran, his 
nervous trouble began in June 1958 and he was discharged from 
service in 1953.  The veteran reported that his younger 
brother had retired from the Air Force with "pretty much the 
same thing."  The veteran complained of anxiety.  Dr. C.A. 
noted that the veteran had a passive dependent personality 
and indicated that the veteran probably had carried a 
diagnosis of schizophrenia in the past.  

A March 1967 VA hospital report indicates that the veteran 
had diagnoses of acute brain syndrome due to intoxication and 
passive aggressive personality disorder.

In May 1967, the veteran submitted a lengthy statement with 
47 attachments in which he reiterated many of his prior 
statements and arguments.  He included a copy of a Board 
decision pertaining to his brother R.D.'s claim for an 
increased rating for his service-connected psychiatric 
disorder, for the purpose of establishing that, inasmuch as 
the veteran's psychiatric symptoms were the same as his 
brother's, the Board's decision established precedents that 
should be applied to the veteran's case.  R.D. was service-
connected for a depressive reaction, by reason of which he 
had been discharged from military service.  The veteran 
specifically cited a "congenital, inborn and possibly 
heredity-oriented propensity and proneness towards nervous 
disorder which in both of our cases was activated by certain 
conditions of military service."  Attachments also include 
lay statements attesting to the veteran's mental status prior 
and subsequent to service; letters from his mother raising 
concerns over his mental health during service, as well as 
suggesting that his prior gunshot wound had not been 
accidental; correspondence that he had written during service 
to his parents; and part of a "dream diary" kept by him in 
1954 and 1955, with a note by the veteran stating that some 
of the dreams had occurred within one year after service and 
that there were definite pathological elements in the dreams.   

The veteran submitted a copy of his diary in late 1967 that 
covers the period of September 1946 to November 1946.  In a 
late October entry he stated that he had been "terribly 
blue" the prior week and had been sick from alcohol. 

In a decision dated in June 1968, the Board found that the 
prior Board decision was final.  

In July and October 1968, the RO received several service 
department officer efficiency reports covering the period 
from May 1952 through September 1954.  The ratings in these 
reports show a general trend of decreasing quality of the 
veteran's performance.  

In a July 1969 decision, the Board again denied the veteran's 
claim. 

Additional service personnel records were received in August 
1969. They show that the veteran was excused from duty.  

In an October 1971 letter to the veteran, received by the RO 
in June 1972, M.L., M.D., stated that after reviewing the 
veteran's August 29, 1970 letter and his previous letter and 
Dr. M.L.'s response to it, he had to again point out that it 
was impossible for him to remember consultation with the 
veteran in January 1947 and that it was 
"Obviously...impossible" to make any further statement to 
substantiate or refute "that the psychiatric factor was 
absolutely ruled out in 1947." (emphasis in the original).  
In a forwarding letter, the veteran noted that Dr. M.L. was 
the medical officer who had conducted the psychiatric 
evaluation in January 1947 when the veteran was hospitalized 
for a self-inflected gunshot wound, and argued that the 
letter was new and material evidence to reopen his claim.  

In May 1973, the Board again denied the veteran's claim.  

In July 1979, the veteran submitted an unsigned statement, 
purportedly written by his mother, in which she reported that 
the veteran changed after service, becoming an alcoholic and 
acting restless and immature.  In July 1979 the veteran 
submitted additional service department evidence, including a 
January 1964 letter advising him that his recent physical 
examination showed that he did not meet the requirements for 
retention, along with other service department documents 
showing that his disqualification from Air Force service was 
based on a history of neuropsychiatric disease.  

In a statement dated and received in December 1979, the 
veteran's brother R.D. authorized access to his claims file 
in connection with the veteran's case.  

In a final decision dated in June 1980, the Board considered 
the above and denied the veteran's claim based on the lack of 
new and material evidence sufficient to reopen the claim.


Evidence Received Subsequent to 1980

The claims file contains a copy of a letter dated in 
September 1988 and addressed to a member of Congress.  The 
veteran discussed a "Carbon Copies Doctrine" or "Carbon 
Copies Syndrome," stating that that label arose years 
earlier when a VA psychiatrist stated that he and his brother 
were "carbon copies of each other" in medical cases and 
histories.  The veteran named the physician, W.B., M.D., and 
later provided information as to his potential whereabouts.  

In a May 1989 statement, the veteran petitioned the Board to 
reconsider its 1980 decision on the basis that the VA had 
ignored the "Carbon Copies" theory and that the Board's 
handling of that matter in the 1980 decision had been error.  
The Board responded to his letter but did not grant 
reconsideration.  

In May 1990, the RO received a letter from the veteran's 
brother R.D., who stated that he and the veteran had "almost 
identical backgrounds from both heredity and environment."  
He reported that they were victims of a broken home and 
separated parents and being placed in a boys' home for a 
year.  He further noted that they were sworn into service at 
the same time but received different assignments.  He 
reported that during service in Germany the veteran became 
depressed and shot himself in a suicide attempt.  R.D. also 
reported that after service the veteran became nervous and 
depressed, drinking heavily.  R.D. opined that the veteran's 
psychoneurosis was caused by his military service in World 
War II and aggravated by service during the Korean War 
period.

Also in May 1990, the RO received a statement from the 
veteran's spouse, who reported that she knew the veteran in 
1946 and had noted a change in his mental and emotional 
nature.  She indicated that the veteran and his brother were 
the "equivalent of twins" as far as neuropsychiatry was 
concerned.  

The veteran submitted an article attempting to establish the 
whereabouts of a Dr. Bruschi, purported to have provided an 
opinion as to his being a "carbon copy" of his brother.  

In November 1994, the veteran was afforded a VA examination, 
at which time he stated that his psychiatric problems went 
back a long time and that he had been in and out of hospitals 
since 1958.  He reported having had a variety of diagnoses - 
schizophrenia, anxiety reaction, and depression.  The veteran 
stated that had been labeled suicidal in the past and that in 
1947, during one of those periods, he sustained a self 
inflicted gunshot wound to the chest and that there was still 
controversy over service connection.  The veteran also stated 
that he had tried to cover up the injury by stating that it 
was accidental.  Following a mental status examination, the 
diagnoses were generalized anxiety disorder with depressive 
features and passive-dependent personality disorder.  

In January 1995, VA requested a medical opinion relevant to 
the veteran's "carbon copy" theory.  N. Gilbert, M.D., 
conducted a Medline search, without response, and also stated 
that the National Library of Medicine had no information on 
that subject.  Dr. Gilbert also indicated that the DSM 
(Diagnostic and Statistical Manual of Mental Disorders) did 
not reflect a "carbon copies syndrome" or carbon copies 
doctrine" as a psychiatric diagnosis, and concluded that 
there was no indication that such was appropriate to the 
veteran as such a condition did not exist as a recognized 
diagnosis.  

In June 1995, the RO received records dated in from 1970 to 
1972 showing VA treatment of the veteran for psychiatric 
symptoms.  

In October 1995, the RO received some service personnel and 
medical records pertinent to the veteran's brother R.D.  
Those records reflect that R.D. was medically retired from 
the military due to a chronic depressive reaction.  He was 
noted to have a severe predisposition for same, and the 
disorder was noted to be manifested by insomnia, a heavy 
alcohol intake, anorexia, anxiety, impotence and lack of 
interpersonal relationships outside of his family.  

In June 1996, the Board remanded the veteran's claim to the 
RO for further development.  

Thereafter, the RO attempted to obtain additional service 
medical records pertaining to the veteran and in August 1996 
service medical records were received.  They are duplicates 
of ones previously on file except for a report of medical 
history executed by the veteran in February 1951, when he was 
examined for his second period of service.  He denied having 
or having had trouble sleeping, nightmares, depression, 
memory loss, and any nervous trouble.   




In July 1997, the veteran submitted a copy of a June 1933 
letter written to him by his brother F, in essence inquiring 
about the veteran's school grades, indicating that his mother 
had said the veteran was kind of hard to handle, and telling 
him to be a good boy. 

In February 1998, the veteran submitted medical journal 
abstracts and references regarding attention deficit and 
hyperactivity disorders in children.  In an accompanying 
letter the veteran stated that his service medical records 
and the other evidence on file should clearly indicate ADHD 
and that untreated ADHD, as in his case, resulted in 
devastating consequences in and by military service.  He 
further stated that ADHD could not have been cured but could 
have been managed and that that disorder intensified the 
connection of his medical history with that of his brother.  
The veteran asked that the VA provide an examination for ADHD 
since he could not afford to obtain one privately.  

In March 1998, the RO received records pertinent to the 
veteran from Doctors' Hospital.  They reflect treatment and 
examination in August and September 1991 pertinent to 
longstanding alcohol abuse.  

In March 1998, the veteran was afforded a VA examination by 
R. R., D.O., Ph.D., the Chief of the Psychiatry Service at VA 
medical center.  The examiner reviewed the veteran's claims 
file, including the medical records, as well as records 
pertinent to the veteran's deceased brother R.  The examiner 
noted that throughout R.'s record there was evidence of a 
depressive disorder, a significant history of alcohol abuse 
and diagnoses of a personality disorder.  The veteran 
provided a psychiatric history significant for depression and 
anxiety symptoms beginning in childhood, "from his earliest 
memories."  The examiner noted that the veteran had 
undergone many hospitalizations for depressive disorder and 
that significant in his history was the self-inflected 
gunshot wound in 1947 and an overdose in the 1970s.  The 
examiner further noted a significant history of alcohol 
abuse.  A mental status examination was performed, and the 
examiner questioned the veteran about the "Carbon Copy 
Syndrome."  The veteran responded that he had coined the 
term years earlier after a doctor told him his symptoms were 
very similar to his brother's.  The veteran admitted that 
such was not a syndrome described in a medical text, but 
rather a term used for descriptive purposes.  The examiner 
clarified that the veteran in no way believed that he was a 
duplicate of his brother, only that he had similar genetic 
influences and similar symptoms.  The examiner diagnosed a 
major depressive disorder; anxiety disorder; a history of 
alcohol dependence; and a personality disorder.  

The March 1998 VA examiner concluded that there was no 
evidence of any relationship between the veteran's 
psychiatric disorder and his brother's psychiatric disorder, 
and specifically stated that such was not representative of 
any "Carbon Copy" syndrome or doctrine, which "could not 
be found in the medical literature.  According to the 
examiner, "The fact that the brother ... was noted to have a 
psychiatric disorder during his period of service has no 
significance as to whether the veterans [sic] psychiatric 
disorders are of service origin because the patient states 
that his problems began during childhood.  The history given 
by the veteran during this interview is one of an essentially 
lifelong psychiatric disorder present from the time of his 
earliest memories."  

In a statement received in September 1998, the veteran argued 
that the statements submitted by his family members should be 
considered those of "disinterested" parties in that they 
could not have known what was going to happen decades later.  
The veteran argued that what was needed in his case was 
"examination and testing by a disinterested, detached, 
independent, and properly certified specialist."  He stated 
that it was obvious that unmanaged ADHD did not mix well with 
the military and that disastrous aggravation would be 
expected.  The veteran challenged the "competency" of 
service entrance examinations.

In September 1999, the RO received multiple volumes of VA 
treatment records pertaining to the veteran's brother R.D., 
along with R.D.'s VA claims file.  A review of the claims 
file and records reveals that such were provided to the RO 



and to the March 1998 examiner as indicated in the 
examination report, but that they were returned and then re-
associated with the veteran's files at the Board in September 
1999.  The claims file shows that R.D. died as a result of 
carcinomatosis, carcinoma of the larynx and that organic 
brain syndrome associated with alcoholism with psychosis was 
a contributory cause of death.  During his lifetime R.D. had 
a 100 percent service-connected rating for psychiatric 
illness, initially characterized as depressive reaction, and 
evolving into organic brain syndrome with alcoholism with 
psychosis, per medical opinions contained in his claims file.  
Medical records reflect treatment and evaluation for 
psychiatric illness, and for heart and other medical problems 
including the fatal cancer.  In connection with one episode 
of treatment for depression in February 1975, R.D. stated 
that his brother had "similar trouble."  Medical reports 
pertinent to R.D. do not contain any notation by medical 
personnel relevant to "carbon copy" syndrome or doctrine, 
or any medical evidence/opinion relevant to the veteran's 
claim.

Analysis

ADHD

The Board has carefully reviewed the entire evidentiary 
record; however, it is absent any diagnosis or opinion by a 
competent medical professional that the veteran has or has 
ever had ADHD.  A current diagnosis of the claimed disorder 
is essential to well-grounding the claim of entitlement to 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran himself argues that he has ADHD and has submitted 
medical treatise information in support of such, arguing that 
the characteristics both he and his brother exhibited, as 
described by his family and friends, are symptoms of ADHD.  


Notably, the treatise information he submitted speaks only 
generally about manifestations and treatment of 
attention/hyperactivity disorders.  It can not serve to 
establish a competent diagnosis of ADHD in the veteran.  
Additionally, the Court has held that for the purposes of 
establishing a well-grounded claim, generic medical journal 
or treatise evidence that does not specifically opine as to 
the relationship between a given veteran's condition and 
active service cannot establish the remaining element of 
medical nexus evidence, and in fact, constitutes only an 
unsubstantiated medical opinion rather than a conclusion 
based on the medical evidence of record.  In short, although 
medical treatise evidence may be sufficient to well ground a 
claim if it discusses the plausibility of a link, speculative 
generic statements are insufficient.  Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).

The veteran also points to the letter written by his brother 
in 1933 to establish the presence of symptomatology 
attributable to ADHD.  However, the record does not reflect 
that the veteran or his brother possesses a recognized degree 
of medical knowledge to render their opinions on medical 
diagnoses competent.  Thus, lacking a diagnosis of ADHD by a 
competent medical professional, the veteran's own belief that 
he has or has had such a disorder does not establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The Board notes the veteran's request that he be tested for 
ADHD or provided with an examination by "a disinterested, 
neutral, and objective specialist, or else stipulate the 
condition."  (emphasis in original).  The Board can not 
concede the existence of a diagnosis where there is no 
competent medical evidence of such.  In fact, although the 
veteran was afforded a VA psychiatric examination as recently 
as March 1998, the examiner did not diagnose ADHD.  Absent a 
diagnosis of the claimed condition the Board finds the claim 
of service connection for ADHD not well grounded.  Thus, 
there is no duty to assist the veteran by affording 
additional testing or obtaining an opinion as to whether he 
has ADHD.  See 38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  See also Brewer v. West, 11 Vet. App. 
228, 235 (1998).  In fact, in Morton v. West, 12 Vet. App. 
477 (1999), the Court held that in the absence of a well 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  

Absent a competent diagnosis of ADHD, the claim is denied as 
not well grounded.  See Caluza, supra.

Psychiatric Disorder (other than ADHD) 

First, the Board notes that since the time of its 1980 
decision, which is the last final decision of record, the 
evidence received includes the report of a VA examination 
conducted in March 1998.  That examination report, which 
includes commentary and an opinion, goes against the claim 
with respect to the veteran's argument of a "Carbon Copy" 
syndrome.  However, it notes a history given by the veteran 
of lifelong psychiatric problems (unrelated to his brother's 
illness), thus suggesting that the veteran's psychiatric 
disorder preexisted service.  Also received since 1980 were 
additional medical records and lay statements pertinent to 
the veteran's military behavior, post-service symptoms, 
medical history and exhibited behavioral changes.  This 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disability and the veteran's claim is 
successfully reopened.  See Hodge, supra.

The Board must next determine whether the veteran's claim is 
well grounded.  See Elkins, supra.  The Board notes that the 
claims file contains multiple psychiatric diagnoses, 
including of a personality disorder, which is not a 
disability warranting service connection under VA applicable 
law, 38 C.F.R. § 3.303(c) (1999)), and anxiety or depressive 
disorders.  Several records also note a diagnosis of 
schizophrenia.  Thus, there is no question of whether the 
veteran has a diagnosed psychiatric illness in this case.  At 
issue, rather, is whether any of the veteran's diagnosed, 
acquired psychiatric disorders are related to service.  

Service medical records from both periods of service, 
including at service entrance and discharge, are negative for 
any psychiatric disability.  Psychiatric evaluation conducted 
in 1947, when the veteran shot himself, specifically did not 
identify any psychiatric disorder.  Nor is there competent 
evidence that any psychosis was compensably manifested or 
even diagnosed within a year after the veteran's discharge 
from wither period of service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Rather, the first psychiatric diagnoses of 
record appear several years after the veteran's second period 
of active service.  Neither the physician reports dated from 
that time, nor any of the competent medical evidence to date 
relates an anxiety disorder, depressive disorder, 
schizophrenia, or other diagnosed acquired psychiatric 
disorder to either of the veteran's periods of military 
service either by incurrence or aggravation.  The hospital 
reports from 1959, although suggesting a latent schizophrenic 
process in the veteran, do not indicate that such disorder 
was present during service or manifested within one year 
thereafter, or that the eventual development/manifestation of 
psychiatric disability was otherwise related to the veteran's 
periods of service.  

The claims file includes medical records outlining a long 
history of treatment and evaluation for psychiatric problems, 
beginning in or around 1958.  There is no earlier competent 
medical evidence of any psychiatric process in the veteran.  
The Board acknowledges that the veteran, as well as other lay 
individuals including family members and former military 
supervisors, have indicated that the veteran underwent 
personality and/or behavioral changes during and/or as a 
result of service.  The veteran has likewise argued that his 
psychiatric problems are service related.  However, the 
record does not reflect that the veteran or any of his family 
members, former fellow servicemen, supervisors or other 
affiants in this case possess a recognized degree of medical 
knowledge that would render them competent to offer a medical 
diagnosis or opinion as to the etiology of the veteran's 
existing psychiatric disability.  Although competent to 
provide testimony as to observable symptoms or circumstances, 
lay individuals are not competent to provide the requisite 
diagnosis of a chronic psychiatric disorder in service, or of 
a nexus between continuity of symptomatology and any 
currently diagnosed psychiatric disability.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 



there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296 (1999).  Therefore, the lay statements of record, 
including the numerous letters and statements provided by the 
veteran, are not sufficient to establish a plausible claim of 
entitlement to service connection for a psychiatric 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes the veteran's statements and arguments as to 
the similarities between his symptoms and those of his now-
deceased brother, R.D, who was discharged from service due 
to, and service-connected for, a psychiatric illness deemed 
to be totally disabling.  The Board also notes the veteran's 
contentions as to various similarities between himself and 
his brother R.D.  However, to well ground the veteran's 
claim, the record must demonstrate, by competent evidence, a 
plausible relationship between his current psychiatric 
disability and service.

The Board has reviewed the extensive records pertinent to 
R.D., the veteran's brother.  Those records do not include 
any opinion by medical personnel as to the existence, nature, 
onset, or etiology of any diagnosed psychiatric illness in 
the veteran, but rather reflect treatment and evaluation of 
psychiatric and other illnesses in R.D.  Despite the fact 
that the veteran and his brother shared a similar upbringing 
and may have similar genetic traits and predispositions, they 
are not one and the same individual.  The establishment of 
entitlement to VA benefits by R.D. does not hold any 
precedential value in establishing the veteran's entitlement 
to benefits.  The record contains competent medical opinion 
dismissing the veteran's "carbon copy" syndrome or doctrine 
as a nonexistent psychiatric diagnosis, and the March 1998 VA 
examiner specifically opined that there was no relationship 
between R.D.'s psychiatric disorder and the veteran's.  That 
examiner specifically 



noted that the fact R.D.'s psychiatric disorder began in 
service was of "no significance" with respect to the onset 
of the veteran's psychiatric disorder.  A review of the 
veteran's medical records (and his brother's) reveals no 
medical evidence that the veteran's current acquired 
psychiatric disability had its onset during the his active 
military service, that a psychosis was compensably manifested 
within the initial year after either period of active duty, 
or that any currently identified psychiatric illness is 
otherwise related to service, thus failing to meet the nexus 
requirement of well groundedness.  See Caluza, supra.

Here the Board notes the veteran's argument to the effect 
that his claim should be considered and granted based on 
aggravation.  In that respect the Board notes not only that 
the reports of examinations at entrance, discharge and 
throughout active service are negative for any noted 
psychiatric disorder, but also that the veteran specifically 
denied any depression, worry or nervousness in connection 
with such examinations, including at discharge from his final 
period of active service.  To the extent any examiners have 
referenced the lifelong nature of the veteran's illness, this 
appears to have been based solely on the veteran's self-
reported history of symptoms beginning in childhood as there 
is no competent evidence contemporaneous with the veteran's 
childhood that shows a psychiatric disorder.  (In fact the 
veteran previously reported the onset of his psychiatric 
disorder as 1958.)  In any event, the 1998 VA examination 
report merely relates the history given by the veteran, with 
no enhancement by the examiner.  See LeShore v. Brown, 8 Vet. 
App. 406, 410 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence).  However, even if such history 
were sufficient to overcome the presumption of soundness 
afforded the veteran, see 38 C.F.R. § 3.304(b); Vanerson v. 
West, 12 Vet. App. 254 (1999), the record lacks a diagnosis 
of any psychiatric disability until years after service, and 
is absent competent evidence or opinion that there was an 
increase during active service in any underlying psychiatric 
disease entity.  See 38 C.F.R. § 3.306(a).  




In short, the existing record establishes only that the 
veteran developed a psychiatric disorder first identified and 
diagnosed many years after active service, without any 
competent professional relating a current psychiatric 
disorder to the veteran's service by way of incurrence or 
aggravation.  Thus, the nexus requirement of Caluza, supra, 
has not been met and the veteran's claim must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been requested, submitted 
or obtained, which will support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

Finally, the Board notes that in its May 1997 remand, a VA 
examination by a board-certified psychiatrist was requested 
if the November 1994 examiner could not be located.  Although 
the subsequently obtained examination was not conducted by 
either the November 1994 examiner or a board certified 
medical doctor (M. D.), the examiner was the chief of the 
psychiatry service at a VA medical center; thus he is 
accepted as qualified to perform a psychiatric examination, 
state a diagnosis and provide an opinion.  In any event, 
noncompliance with remand instructions does not warrant 
another remand in the instant case, see Stegall v. West, 
11 Vet. App. 268 (1998), as the claim is not well grounded.  
See Morton v. West, 12 Vet. App. 477 (1999), wherein the 
Could held that in the absence of a well grounded claim VA 
could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  




ORDER

The claim of entitlement to service connection ADHD is denied 
as not well grounded.

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.

The claim of entitlement to service connection for a 
psychiatric disorder is denied as not well grounded.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

